1    AARON D. FORD
      Attorney General
2    Henry H. Kim (Bar No. 14390)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-3095 (phone)
6    (702) 486-3773 (fax)
     Email: hkim@ag.nv.gov
7
     Attorneys for Defendants
8    Brian Williams, Frank Dreesen,
     Romeo Aranas, and Benedicto Gutierrez
9

10                               UNITED STATES DISTRICT COURT

11                                    DISTRICT OF NEVADA

12   CLARENCE GAMBLE,                                       Case No. 2:15-cv-00619-JAD-VCF

13                      Plaintiff,

14   v.                                                     STIPULATION AND ORDER TO
                                                            EXTEND DISPOSITIVE MOTION
15   SOUTHERN DESERT CORRECTIONAL                                   DEADLINE
     CENTER, et al.,
16

17                      Defendants.

18

19         The Parties, through their respective attorneys of record, hereby stipulate and

20   request that this Court extend the deadline for the Parties to file dispositive motions in

21   this case by ninety days.

22         Currently deadline for filing dispositive motions is July 14, 2021. After an extension

23   of ninety days, the dispositive motions will be due on or before October 12, 2021. The date

24   for filing the Joint Pre-Trial Order will be thirty days after a decision on any dispositive

25   motions or further order of the Court.

26   ...

27   ...

28   ...



30                                            Page 1 of 2
31
1          This request does not affect any other discovery deadlines.
2          DATED this 12th day of July, 2021.
3    MESSNER REEVES, LLP                          AARON D. FORD
                                                  Attorney General
4

5    By: /s/ Lauren D. Calvert, Esq.              By: /s/ Henry H. Kim
        Lauren Calvert, Esq. (No. 10534)             Henry H. Kim (No. 14390)
6       Attorney for Plaintiff                       Deputy Attorney General
                                                     Attorneys for Defendants,
7                                                    Brian Williams, Frank Dreesen.
                                                     Romeo Aranas and Benedicto Gutierrez
8

9                                                 IT IS SO ORDERED:
10                                                ____________________________________
                                                  UNITED STATES MAGISTRATE
11                                                JUDGE
                                                            7-15-2021
12                                                Dated: _____________________________
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28



30                                          Page 2 of 2
31
